This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0450

                             Joel Inskeep and Chelsea Inskeep
                             and o/b/o L.I. and E.I., petitioners,
                                       Respondents,

                                             vs.

                                       Sheila Moore,
                                        Appellant,

                                        Harry Walk,
                                         Appellant.

                                   Filed March 28, 2016
                                         Affirmed
                                     Schellhas, Judge

                              Goodhue County District Court
                                File No. 25-CV-14-2581

Lance T. Bonner, Lindquist & Vennum LLP, Minneapolis, Minnesota (for respondents)

Sheila Moore, McGregor, Iowa (pro se appellant)

Harry Walk, McGregor, Iowa (pro se appellant)

         Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and Johnson,

Judge.
                         UNPUBLISHED OPINION

SCHELLHAS, Judge

       Appellants challenge the grant of a harassment restraining order, arguing that

several of the district court’s factual findings are clearly erroneous. We affirm.

                                          FACTS

       On November 7, 2014, respondent Joel Inskeep sought a harassment restraining

order (HRO) in Goodhue County District Court on behalf of himself; his wife, respondent

Chelsea Inskeep; and their minor children, L.I. and E.I., against appellants Sheila Moore

and Harry Walk. Moore is Chelsea Inskeep’s mother, and Walk is Moore’s husband. The

same day, the court issued an ex parte HRO against Moore and Walk. Moore and Walk

requested a hearing, and the court conducted a hearing on or about December 15, 2014.

Moore and Walk attended the hearing with counsel; Inskeeps appeared pro se.

       At the HRO hearing, Inskeeps testified that, on several occasions, Moore and Walk

made uninvited visits to Inskeeps’ home and the children’s school and bus stop and that

Inskeeps repeatedly had informed Moore and Walk that they did not want contact with

Moore and Walk.1 On December 15, 2014, the district court issued a two-year HRO


1
  In their principal brief, Moore and Walk reference a number of facts relating to their
relationship with Inskeeps for which no evidence was produced at the HRO hearing. And
in the addenda to their principal and reply briefs, Moore and Walk include a number of
documents, including photographs of text messages between Moore and Chelsea Inskeep,
that were not presented to the district court and are not part of the record before us. We do
not consider these facts or documents. See Minn. R. Civ. App. P. 110.01 (“The documents
filed in the trial court, the exhibits, and the transcript of the proceedings, if any, shall
constitute the record on appeal in all cases.”); Thiele v. Stich, 425 N.W.2d 580, 582–83
(Minn. 1988) (“An appellate court may not base its decision on matters outside the record
on appeal, and may not consider matters not produced and received in evidence below.”).

                                              2
prohibiting Moore and Walk from harassing or having direct or indirect contact with

Inskeeps and the children or from being within 500 feet of Inskeeps’ home, Joel Inskeep’s

workplace, and the children’s school.

       By letter dated January 22, 2015, Moore and Walk requested permission to move

for reconsideration of the HRO. They argued that a number of the district court’s findings

conflicted with testimonial evidence given by Inskeeps at the HRO hearing. Moore and

Walk also argued that they received “ineffective assistance of counsel in the case” and that

Moore was “quite ill” on the day of the hearing and therefore inadvertently left important

physical evidence at home. The court denied the request.

       This appeal follows.

                                     DECISION

       “An appellate court reviews a district court’s grant of a harassment restraining order

under an abuse-of-discretion standard.” Kush v. Mathison, 683 N.W.2d 841, 843 (Minn.

App. 2004), review denied (Minn. Sept. 29, 2004). “A district court’s findings of fact will

not be set aside unless clearly erroneous, and due regard is given to the district court’s

opportunity to judge the credibility of witnesses.” Id. at 843–44 (citing Minn. R. Civ. P.

52.01). “Findings of fact are clearly erroneous only if the reviewing court is left with the

definite and firm conviction that a mistake has been made.” Fletcher v. St. Paul Pioneer

Press, 589 N.W.2d 96, 101 (Minn. 1999) (quotation omitted). “[T]his court will reverse

the issuance of a restraining order if it is not supported by sufficient evidence.” Kush, 683

N.W.2d at 844.




                                             3
       A person who is a victim of harassment, or a parent of a minor who is a victim of

harassment, may seek a restraining order from the district court. Minn. Stat. § 609.748,

subd. 2 (2014). If “the court finds . . . that there are reasonable grounds to believe that the

respondent has engaged in harassment,” it may issue a restraining order that “orders the

respondent to cease or avoid the harassment of another person” or “orders the respondent

to have no contact with another person.” Id., subds. 5(a), 5(b)(3) (2014). “Harassment”

includes “repeated incidents of intrusive or unwanted acts, words, or gestures that have a

substantial adverse effect or are intended to have a substantial adverse effect on the safety,

security, or privacy of another, regardless of the relationship between the actor and the

intended target,” as well as “a pattern of attending public events after being notified that

the actor’s presence at the event is harassing to another.” Id., subd. 1(a) (2014) (quotation

marks omitted).

       In their pro se principal brief, Moore and Walk appear to argue that a number of the

district court’s findings of fact are unsupported by the evidence and that the court therefore

abused its discretion by issuing the HRO. The court found that Moore and Walk “followed,

pursued or stalked [Inskeeps]” because “[Inskeeps] made it quite clear to [Moore and

Walk] that they were to stay away from [Inskeeps’] residence, school [and] bus stop.

[Moore and Walk] did not comply on numerous occasions.” Moore and Walk argue that

they were unaware that their grandchildren rode the school bus and that they “pulled over

briefly” because they saw Joel Inskeep standing on a corner. They further argue that “there

is no evidence indicating [they] were ever informed that [they] were to stay away from the

school or bus stop” and that the court’s finding was “pure speculation.”


                                              4
       The district court also found that Moore and Walk “made uninvited visits to

[Inskeeps]” by “us[ing] drop off of [Inskeeps’] personal property as [a] purported reason

to park at residence repeatedly in hopes of seeing grandchildren—all uninvited and in

violation of [Inskeeps’] directives to stay away [and] respect [the] family’s privacy.”

Moore and Walk argue that they “never ‘visited’” Inskeeps—rather, they “delivered”

Chelsea Inskeep’s and the children’s belongings. Moore and Walk also argue that “there

was no evidence adduced that [they] ‘repeatedly’ parked at the Inskeep residence ‘in hopes

of seeing the children,’ which is speculative.”

       In addition, the district court found that Moore and Walk “attended public events

after being notified that [their] presence at the events is harassing to [Inskeeps].” The court

noted incidents that occurred at the children’s school and found that “school authorities

met with [Moore and Walk] and explained to them that [Inskeeps] did not want them there

to see grandchildren.” Moore and Walk argue that they “were never notified that attending

public events was harassing to [Inskeeps]” and that “there was only one instance of [Moore

and Walk] attending an event that [their] grandsons participated in.”

       Finally, the district court found that “[t]he harassment . . . [wa]s intended to have a

substantial adverse effect on [Inskeeps’] safety, security, or privacy.” The court noted:

              It is unfortunate that [Moore and Walk] are not enjoying the
              usual grandparent/grandchildren relationship, but [Inskeeps’]
              directives were clear [and] often repeated. [Moore and Walk]
              intentionally attempted to thwart those requests [and]
              directives of [Inskeeps]—as evidenced by all the
              circumstances [and] testimony of [Inskeeps].




                                              5
Moore and Walk argue that the court “only considered the testimony of [Inskeeps] and

g[ave] no weight to [their] testimony.” Moore and Walk assert that they “wanted to deliver

items and wanted to show love and support” to the children.

         But “[c]redibility determinations are the province of the trier of fact.” Peterson v.

Johnson, 755 N.W.2d 758, 763 (Minn. App. 2008). And appellate courts must give “due

regard . . . to the district court’s opportunity to judge the credibility of witnesses.” Kush,

683 N.W.2d at 843–44 (citing Minn. R. Civ. P. 52.01). The district court apparently found

Inskeeps’ testimony to be more credible than that offered by Moore and Walk, and we

defer to that determination. See Brennan v. Joseph G. Brennan, M.D., P.A., 425 N.W.2d

837, 839–40 (Minn. 1988) (noting district court’s implicit finding that testimony of witness

lacked credibility and stating that “[a]ssessment of witness’ credibility is the unique

function of the trier of fact”).

         Contrary to Moore and Walk’s contentions, the district court’s findings are

supported by evidence in the record. In June 2013, Moore and Walk went to Inskeeps’

home with a toy truck belonging to the children. Moore and Walk “sat knocking on the

door and . . . wouldn’t leave.” Joel Inskeep asked Moore and Walk to leave, informing

them, “‘We don’t want to have any contact with you at this time.’” When Moore and Walk

did not leave, Joel Inskeep called the police. In June 2014, Moore and Walk parked their

car in front of Inskeeps’ house for about four hours; wrote on the windshield of their car,

“‘Mema loves [L.I.] and [E.I.]’”;2 and left Chelsea Inskeep’s belongings on the lawn. In



2
    “Mema” is L.I. and E.I.’s nickname for Moore.

                                               6
August 2014, Moore and Walk returned to Inskeeps’ house with a desk and chair that

belonged to Chelsea Inskeep. They went for a short bike ride, unloaded the furniture, and

left without speaking to anyone. Inskeeps did not ask Moore and Walk to return the items

and “had already informed [Moore and Walk], several times, that [Inskeeps] did not want

[Moore and Walk] at [Inskeeps’] residence, and that . . . [Moore and Walk] weren’t

welcome.”

       Moreover, Moore and Walk testified that they went to the children’s school to attend

a concert in the spring of 2014. Moore admitted that, when she and Walk checked in at the

school office, the school “told [them] that [they] weren’t allowed there.” The school’s

principal informed Moore and Walk that Joel Inskeep had directed the school to call him

if Moore and Walk attempted to come inside the school. In October 2014, Moore and Walk

nevertheless attended a Halloween parade outside the children’s school. Moore and Walk

both testified that they attended the parade and greeted the children. Moore admitted that

she took a picture with E.I. A week after the Halloween parade, Moore and Walk parked

their car by the children’s bus stop when they saw Joel Inskeep standing on a street corner.

       Each visit required Moore and Walk to travel about 150 miles from their home in

McGregor, Iowa, to Inskeeps’ home in Red Wing, Minnesota. Joel Inskeep testified that

the visits from Moore and Walk are “very stressful for [Inskeeps], when [they] just want

to enjoy [their] house where [they] live, [their] privacy, and . . . school events.” Chelsea

Inskeep testified that she “feel[s] uncomfortable every time [Moore] has come around” and

that “every time [she] see[s] [Moore’s] car parked in front of [Inskeeps’] house, it makes

[her] feel sick to [her] stomach.”


                                             7
       Moore and Walk assert that, “in his closing remarks, Joel Inskeep flatly stated that

‘We don’t care if [Moore and Walk] attend programs at the school.’” According to Moore

and Walk, this purported “statement was not transcribed or was lost when the court

reporter’s computer malfunctioned and she lost 100 pages of the transcript and had to piece

it back together.” The court reporter in this case moved for an extension of time to file the

transcript so that she could complete the last 100 pages of the transcript, which she lost

when her computer malfunctioned. Based on alleged inaccuracies in the transcript, Moore

and Walk request “clarification of the transcripts.”

       “If any difference arises as to whether the record truly discloses what occurred in

the trial court, the difference shall be submitted to and determined by the trial court and the

record made to conform.” Minn. R. Civ. App. P. 110.05. “We will not resolve a factual

dispute about the accuracy of the transcript” where “[t]here is no indication that a motion

to correct the record was made in the trial court.” Doty v. Doty, 533 N.W.2d 72, 75 (Minn.

App. 1995). Moore and Walk did not move to correct the alleged errors in the transcript

before the district court, and we therefore deny their request to clarify the transcript on

appeal.

       Viewed in the light most favorable to the district court’s judgment, the evidence in

the record supports the court’s findings. See Rogers v. Moore, 603 N.W.2d 650, 656 (Minn.

1999) (“[Appellate courts] view the record in the light most favorable to the judgment of

the district court.”). We conclude that the court’s findings are not clearly erroneous. See

Fletcher, 589 N.W.2d at 101 (“Findings of fact are clearly erroneous only if the reviewing




                                              8
court is left with the definite and firm conviction that a mistake has been made.” (quotation

omitted)).

       Finally, Moore and Walk contend in their pro se reply brief that “nothing that [they]

did ever rose to the level of harassment required by Section 609.748.” But beyond this

general contention and citation to the harassment statute, Moore and Walk provide no

additional authority or argument that the district court’s factual findings do not support a

finding of harassment. And prejudicial error is not obvious on mere inspection. We

therefore do not consider this argument. See Schoepke v. Alexander Smith & Sons Carpet

Co., 290 Minn. 518, 519–20, 187 N.W.2d 133, 135 (1971) (“An assignment of error based

on mere assertion and not supported by any argument or authorities in appellant’s brief is

waived and will not be considered on appeal unless prejudicial error is obvious on mere

inspection.”).

       Affirmed.




                                             9